
	
		II
		112th CONGRESS
		1st Session
		S. 793
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2011
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To allow the Corps of Engineers to use certain amounts to
		  carry out harbor deepening projects.
	
	
		1.Corps of Engineers harbor deepening
			 projectsThe Secretary of the
			 Army, acting through the Chief of Engineers, shall prioritize the use of
			 amounts made available to the Secretary for General Investigations to carry out
			 harbor deepening projects, including harbor deepening projects that are
			 prepared and ready to begin first-year feasibility study-related
			 activities.
		
